DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2022 has been entered.
Response to Arguments
Applicant's arguments filed 7 June 2022 have been fully considered but they are persuasive only in part.
First, the objection to the specification is not overcome by applicant's amendments to the specification which are themselves apparently unclear and apparently would constitute new matter.
Second, the examiner does not see the amendment referred to by applicant in claim 1 (e.g., to include an "aircraft" control surface in line 4); therefore the objection to claim 1 is apparently not overcome.
Third, while the examiner accepts the correction to the equation at paragraph [0022] as (apparently) being an obvious typographical error, deeper issues with the teachings/description of that paragraph (and the equation therein)  vis-a-vis 35 U.S.C. 112(a) and 112(b) remain, as detailed below.
Further in this respect, regarding paragraph [0023], applicant indicates that when summing the (current, as argued) pitch angle, the (current, as argued) pitch rate, and the pitch rate command, a time constant of 0.3 seconds is used.  This argument appears flawed for two reasons:  i) applicant's original disclosure taught that "scaled" (and not current) pitch angle and pitch rate were used in the summing, and ii) no disclosure of using a time constant in the manner argued has been found, with the only (unclear) use of a time constant being used in multiplying by a flight path angle correction at paragraph [0022].
The arguments regarding claim 7 and the "increase the effective damping of the control surface" are not commensurate with the claim scope.
The argument regarding the "control surface controller" is not commensurate with the scope of the claims that apparently require no control surface controller.
Applicant argues at page 7 of the Remarks that the "pitch regulator" is "a factor of 1 or 0", but this would apparently contradict both the specification and the claims that ascribe characteristics other than a mere factor to the pitch regulator.
The argument that the "aircraft control surface which alters a pitch control of an aircraft control surface in response to a control value is well known by one skilled in the art" at page 12 of the Remarks is unclear.
Fourth, the examiner withdraws the rejection under 35 U.S.C. 101, in as much as the claims are indefinite under 35 U.S.C. 112(b) and not supported by the specification under 35 U.S.C. 112(a), and the examiner therefore chooses not to speculate as to what, for example, "coupling a pitch angle command to an aircraft control surface to alter an aircraft pitch attitude in response to the pitch angle command" in claim 8 might possibly mean, and whether it might constitute or signify e.g., a transformation of a particular article to a different state or thing, as the language would or might appear to intimate.
Fifth, in view of the claim amendments, the examiner withdraws the rejections under 35 U.S.C. 103.
Specification
[The Specification section is divided into two parts, I and II, below:]
I. The disclosure is objected to because of the following informalities in the filed paragraphs:
i. paragraph [0021] is unclear in its entirety (e.g., how can a pitch rate command (presumably in deg/s) be summed with a pitch angle (presumably in deg), etc.?), with new matter having been added (as detailed below) that must be canceled in response to this Office action;
ii. paragraph [0022] (published paragraphs [0022] to [0028]) is unclear in its entirety (e.g., what is “adequate margin” and how is θlimit determined, what is a “low path filter” with a time constant of 0.3 sec, what is α1p0 and how is it determined, what is “free air stall angle of attack with 1 deg of margin to aero stall”, what is Kconst, what is the margin between free-air and in ground effect angle of attack, and how is the constant value Kconst somehow dependent on the “between 2 to 3 degrees” value?);
iii. paragraph [0023] (published paragraph [0029]) is unclear in its entirety (e.g., how can you sum an angle with one or two angle rates, what does it mean that saturation is not active, what does "converted to pitch angle target following system with extra pitch angle and pitch rate feedback" mean, etc.?)  Here the examiner notes the last sentence of paragraph [0023] is fully unclear;
iv. in paragraph [0029] (published paragraph [0035]), "apply a regulator, or extra pitch damper” is unclear;
Appropriate correction is required.
II. The amendment filed 7 June 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the following recitals from the amendment are considered to be new matter:
i. that the pitch regulator received an air speed indication from an aircraft sensor, global positioning sensor, or the like;
ii. that the pitch regulator calculates a pitch angle saturation limit in response to a control surface position, aircraft airspeed, and/or flight path angle;
iii. that the sum was of i) the pitch rate command, pitch rate  times again with 0.3 sec time constant, and pitch angle, rather than of the pitch rate command, scaled pitch rate, and scaled pitch angle; and
iv. that the processor is operative to switch between the pitch angle command and pitch rate command in response to a pitch regulation factor.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  i) in amended claim 1, line 4, “a control surface” should apparently read, “an aircraft control surface” to provide sufficient antecedent basis for “the aircraft control surface” recited in lines 11 and 12 of the claim (and is so interpreted by the examiner); and ii) in claim 9, line 7, “command a pitch rate” should apparently read, “command, a pitch rate”, for grammatical correctness.    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As an initial matter that applies to claims 1, 9, and 18, applicant has not enabled one of ordinary skill in the art to calculate/determine or compare/use the pitch angle saturation limit in the manner(s) claimed.
For example, applicant has not taught particularly how the terms of the equation that define the pitch angle saturation limit (paragraph [0022]; published paragraphs [0022] to [0028]) are or would be calculated, arrived at, or obtained by one skilled in the art, and what the terms would be understood to represent in actuality (e.g., how would one skilled in the art determine “τθ” as a design parameter which represents gain on pitch angle, how would one skilled in the art determine what would be “adequate margin” under the condition specified for θlimit, what is a “low path filter”, what is α1p0 and how is it “defined from free air stall angle of attack with 1 deg margin to aero stall”, and how is Kconst determined so as to be somehow “dependent on . . . [an angle of] between 2 to 3 degrees”, whatever that means, from the teachings of the specification?), and how any/all pitch angle saturation limits (apparently in deg; paragraph [0032]; published paragraph [0038]) that are somehow a function of aircraft speed would be calculated from the teachings of the specification in order to then be compared with a sum of three quantities (a pitch rate apparently in deg/s, a pitch angle apparently in deg, and a pitch rate command apparently in deg/s) that would apparently have different units and are apparently not amenable to simple summation.
Because the (e.g., independent) claims are so broad as to cover any calculation/determination of a/any/all pitch angle saturation limit(s) as a function of aircraft speed and its comparison with a sum of three quantities (pitch rate, pitch angle, and pitch rate command) that apparently have different units that applicant perhaps has alleged (in the response of 13 December 2021) would apparently be scaled1, but has now apparently removed (all?) claimed references to “scal[ing]”, because the nature of the invention (stall prevention for aircraft) is highly complex, because the state of the prior art in calculating pitch angle saturation limits based on gain on pitch angles, low path filters2, α1p0, free air stall angles of attack with 1 deg of margin to aero stall, θlimit, and/or a constant Kconst dependent on an angle of between 2 to 3 degrees, etc. and of summing quantities with different units for a comparison with a limit of a single unit is not well developed, because the level of predictability in the art is low with the level of skill in the art not overcoming or mitigating the unpredictability in the art, because the amount of direction provided by the inventor is minimal and unclear, because of the existence of no working examples, and because all of the experimentation for implementing the claimed invention(s) would be left to the public to perform, the examiner believes that undue experimentation on the part of the public would be required to implement the (full breadth3 of the) claimed invention(s).
Moreover, regarding claim 15, applicant has not enabled one skilled in the art to obtain a rational sum with a particular value that might be used for control by summing three addends having different units (e.g., deg/s for the pitch rate command as at paragraph [0036] and published paragraph [0042] and apparently for the pitch rate, and deg apparently for the pitch angle), and to compare that summed value (which in part represented pitch rates, e.g., deg/s) with or determine that it somehow exceeds the pitch angle saturation limit (e.g., a single pitch limit for a given airspeed, that is, apparently a single angle, e.g., deg; e.g., paragraph [0032], published paragraph [0038]).
Because the claim is so broad as to cover any summing of the claimed addends with different units (e.g., using an infinite number of scaling factors and/or unit conversions), because the nature of the invention (stall prevention for aircraft) is highly complex, because the state of the prior art in summing addends with different units for comparisons, etc. with another value is not well developed, because the level of predictability in the art is low with the level of skill in the art not overcoming or mitigating the unpredictability in the art, because the amount of direction provided by the inventor is minimal or non-existent, because of the existence of no working examples, and because all of the experimentation for implementing the claimed invention(s) would be left to the public to perform, the examiner believes that undue experimentation on the part of the public would be required to implement the claimed invention(s).
Claims 1 to 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9, and 18, applicant has not (clearly) described by what algorithm4, or by what steps or procedure5, he calculated or determined any or all pitch angle saturation limit(s) e.g., in response to aircraft speed, in the manner(s) claimed.
In this respect, the description at paragraph [0022] of the specification is vague and substantially incomprehensible, and does not describe e.g., how applicant determined or used the design parameter τθ, α1p0, and Kconst, etc. in order to obtain any pitch angle saturation limit.  Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claims 1, 9, and 18, applicant has not described by what algorithm, or by what steps or procedure he generated the pitch angle command in response to the sum exceeding the limit, and coupled the pitch angle command to the aircraft control surface or controlled the control surface in response to the pitch angle command using a configured controller.  No details of any generation of a pitch angle command based on the sum is apparently described.  Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the (full scope of the) claimed invention.
Regarding claim 15, applicant has not described by what algorithm, or by what steps or procedure, he calculated or determined the pitch angle saturation limit, he added two pitch rates (e.g., deg/s) to a pitch angle (e.g., deg) in order to obtain a sum, and then compared that sum of pitch rates and a pitch angle to the pitch angle saturation limit (deg).  Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claims 6, 9, 14, 18, and 19, applicant has not (clearly) described by what algorithm, or by what steps or procedure, he determined the pitch angle saturation limit in response to an aircraft speed, an aircraft attitude, an aircraft flight path angle, an aircraft pitch attitude, a stall angle of attack, etc.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claim 7, applicant has not described by what algorithm, or by what steps or procedure, he caused the pitch angle command to be determined in response to aircraft speed and a flight path.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claim 8, applicant has not described by what algorithm, or by what steps or procedure, he caused the pitch regulator to be applied to the pitch rate command in response to the aircraft exceeding a predetermined speed and an aircraft flap being in s takeoff condition.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claim 13, applicant has not described by what algorithm, or by what steps or procedure, he determined the pitch angle command in response to the flight path angle, etc.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Regarding claim 20, applicant has not described by what algorithm, or by what steps or procedure, he determined the pitch regulator in response to the aircraft speed, or the algorithm/steps/procedure by which applied the pitch regulator to the pitch rate command in response to the pitch angle saturation limit exceeding the pitch rate command.   Rather, applicant has only described a desired result.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the claimed invention.
Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, in claim 9, line 3, and in claim 18, line 7, “a pitch angle saturation limit” is indefinite from the teachings of the specification (e.g., saturation limit defined particularly how, i.e., with reasonable certainty6, saturation of what, etc.?)  In this respect, the equation at filed paragraph [0022] of the specification is fully indefinite.
In claim 1, lines 7ff, in claim 9, lines 3ff, and in claim 18, lines 3ff, it is unclear from the teachings of the specification how (or what it might mean that) the pitch angle saturation limit might be calculated or determined “in response to the aircraft speed . . .”.
In claim 1, lines 9ff, and in claim 9, lines 6ff, and in claim 18, lines 9ff, “generat[ing the] pitch angle command in response to [the] sum [] exceeding . . .” is indefinite from the teachings of the specification because the specification apparently (clearly) describes no such generation of the pitch angle command in response to the exceeding, or even what the pitch angle command might comprise of how it might be generated.  For example, published paragraph [0037] indicates, “In an exemplary embodiment, the pitch angle command is generated in response to a pilot generated deflection of the pitch rate controller and wherein the pitch rate controller is an aircraft control column.”  Published paragraph [0043] indicates, “The pitch angle command may further be generated in response to a takeoff condition indicator indicating that the aircraft is in a takeoff configuration.”
In claim 1, lines 9ff, and in claim 9, lines 6ff, and in claim 18, lines 9ff, the “sum of [the pitch rate command, a pitch rate, and a pitch angle]” is fully indefinite from the teachings of the specification (e.g., how can quantities with different units be summed, where the pitch rate and the pitch rate command are apparently in deg/s and the pitch angle is apparently in deg, etc.?)
In claim 1, line 10, in claim 9, line 7, in claim 15, line 3, in claim 16, line 3, in claim 18, line 10, and in claim 20, line 4, “exceed[]” is indefinite from the teachings of the specification because the quantities being compared apparently have differing units (e.g., deg/s and deg), and so it is not certain how it could be said that one quantity exceeds or might exceed another.  In this respect, even if some sort of scaling factor with dimensions of “s” or “1/s” was employed with certain ones of the quantities for making the unit dimensionally consistent (as apparently asserted by applicant in the 13 December 2021 response), then this would apparently render “exceed[]” in the claim context meaningless/indefinite, because the exceeding would be wholly depending on the particular [undisclosed] scaling factor (e.g., and its magnitude) that was chosen to be used.
In claim 1, lines 11ff, and in claim 9, line 9ff, and in claim 18, lines 8, “coupl[e] the pitch angle command to the aircraft control surface” is indefinite from the teachings of the specification (e.g., particularly how is a “command” which appears to be an electrical signal because it is “generat[ed]”, coupled to a control surface which is mechanical?)  In this respect, paragraph [0021] has now been amended to apparently indicate that the pitch angle command is coupled to the processor 220 and/or the control surface controller 230, and not to the control surface itself.
In claim 6, line 2, in claim 19, line 2, “an aircraft flight path angle” is indefinite (e.g., which aircraft flight path angle when7, obtained and/or calculated particularly how, for which path?) 
Throughout the claims, e.g., in claim 8, line 1, in claim 10, lines 1 and 2, in claim 16, line 2, in claim 17, lines 1 and 2, and in claim 20, line 1, all references to “pitch regulator” are indefinite from the teachings of the specification (e.g., what is or is not a “pitch regulator”, how can the pitch regulator be both generated as if it is an electrical signal and also “applied” to a command, when in FIG. 2, the pitch regulator 240 is apparently applied to the processor 220, and not to any command).
In claim 9, lines 3 and 4, “in response to . . . flight path angle” is indefinite (e.g., which flight path angle when, obtained and/or calculated particularly how?) since no “flight path angle” or even a flight path is received, defined, provided for, etc. in/by the claim.
In claim 13, line 3, “a flight path angle” is indefinite (e.g., which flight path angle when, obtained or calculated particularly how, for which path?)
In claim 15, lines 1ff, “the pitch angle command is further generated” is indefinite in the claim context, because it appears to (only) repeat what is already recited in claim 9, and so it is unclear what is intended by “further”.
In claim 15, lines 2ff, “a sum of the pitch rate command, a pitch rate, and a pitch angle” is fully indefinite from the teachings of the specification (e.g., how can quantities with different units be summed, etc.?)
In claim 16, lines 1ff, “applying a pitch regulator to the pitch rate command” is fully indefinite from the teachings of the specification.
In claim 16, lines 2ff, “the pitch angle saturation limit exceeding the pitch rate command, the pitch rate, and the pitch angle” is indefinite from the teachings of the specification  (e.g., does the limit exceed all three of the values individually, a sum of the values, or something else entirely?)
In claim 18, line 8, “compare the pitch rate command to the pitch angle saturation limit” is indefinite from the teachings of the specification, e.g., since the compared quantities apparently have different units.
In claim 20, lines 1 and 2, “a pitch regulator is determined in response to an aircraft speed” is indefinite from the teachings of the specification, since the specification clearly describes no such determination of the pitch regulator in this way.
In claim 20, lines 3 and 4, “[the pitch regulator is] applied to the pitch rate command in response the pitch angle saturation limit exceeding the pitch rate command” is fully indefinite from the teachings of the second (e.g., how can limit in deg exceed a command in deg/s?)
Claim limitation “controller” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes this controller as e.g., an “elevator controller, aircraft control surface controller, or the like”. However, no structure/algorithm is provided for this controller, making it impossible for the examiner to determine equivalents.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 But then arbitrary/unknown scaling would apparently change the result of the comparison and the operation of the system.
        2 It is even unclear, from the teachings of the specification, how a “low pass filter” could be applied to a flight path angle that is not apparently disclosed as changing.
        3 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        4 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        5 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        6 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        7 Here, the examiner notes that the flight path angle, while disclosed as being “low path filtered”, may in fact be low pass filtered in the equation of paragraph [0022], meaning that the flight path angle itself is apparently not a constant value but rather changes with time.